Title: To John Adams from Laurent Bérenger, 5 June 1781
From: Bérenger, Laurent
To: Adams, John



Monsieur
à la Haye le 5 juin 1781

Je viens de recevoir une Lettre de Mr. le Comte de Vergennes par laquelle il m’ordonne d’avoir l’honneur de vous dire, que les intérêts des Etats unis exigent votre presence à Paris, et qu’il desireroit que vous voulassiez bien vous y rendre, aussitôt que vos affaires en Hollande vous le permettront; Je vous Supplie, Monsieur, de me faire part de vos intentions à cet egard, afin que je puisse en informer, M. le Comte de Vergennes. J’ose me flater que vous me donnerez cette marque de bonté, et que vous Serez bien persuadé du plaisir que j’ai à Saisir cette occasion de vous offrir l’hommage du devouement et du respect avec lesquels j’ai L’honneur d’être Monsieur Votre très humble et très obéissant Serviteur

BerengerSecretaire du L’ambassade de france

